DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 7/6/2022 has been entered.  Claims 1-14 remain pending with claims 10-12 withdrawn as being non-elected. 
Allowable Subject Matter
Claims 1-9 and 13-17 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the specific limitations of “a first gear immovabaly fixed to the base/main body” in claims 1 and 13 are not anticipated or made obvious by the prior art of record in the Examiner’s position.  The Examiner has considered Applicant’s argument in regards to that limitation in the Remarks filed 7/6/2022 and has found them persuasive in overcoming the rejection in view of Hultgren US 1902282.  Since the Hultgren reference is the closest known piece of prior art, it is the Examiner’s position that claims 1 and 13 define over the prior art of record.  Furthermore, it is the Examiner’s position that one of ordinary skill in the art would not find it obvious to modify Hultgren so that the first gear is immovably fixed to the base/main body since Hultgren is concerned with rotational movement as well as lateral movement of the device so as to enable the device to have lateral clearance from a wall structure (see Page 2, Lines 15-45). Applicant has also overcome the 35 USC 112 rejection by amending claims 13 and 15.  Therefore, there are no outstanding issues and the claims are in condition for allowance in the Examiner’s position. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-12 directed to species II non-elected without traverse.  Accordingly, claims 10-12 have been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632